875 F.2d 864
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Raymond Roger JONES, Plaintiff-Appellant,v.Ron ENGLAND;  Paul Stout, Defendants-Appellees.
No. 88-6195.
United States Court of Appeals, Sixth Circuit.
May 26, 1989.

1
Before MILBURN, Circuit Judge, JOHN W. PECK, Senior Circuit Judge, and ANN ALDRICH, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Raymond Roger Jones, a pro se Tennessee prisoner, appeals the district court's dismissal of his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.


4
Jones brought this action in the district court seeking compensatory and punitive damages as well as injunctive and declaratory relief for alleged cruel and unusual punishment which he claims to have suffered while incarcerated in the Washington County Jail in Jonesborough, Tennessee.  Jones was confined in the Washington County Jail from May 4, 1988 to May 16, 1988.  Jones alleges numerous occasions of cruel and unusual punishment concerning:  (1) the physical condition of the jail;  (2) the lack of supplies at the jail;  (3) the poor quality of food served at the jail;  (4) the overcrowded conditions at the jail;  and (5) the lack of a quality exercise program at the jail.


5
The district court referred the matter to a magistrate who recommended that the case be dismissed.  After Jones filed timely objections to the magistrate's report, the district court reviewed the files and records, adopted the magistrate's report and recommendation, and dismissed the case.  Jones has filed a timely notice of appeal with this court, in which he has raised the same issues which were before the district court.


6
Upon review of the briefs and record, we conclude that this case was properly dismissed by the district court, especially when considered in light of the short period of Jones' confinement in the Washington County Jail, for the reasons as stated in the magistrate's report and recommendation as adopted by the district court.  See Hutto v. Finney, 437 U.S. 678, 685 (1978) rehearing denied 439 U.S. 1122 (1979);  Walker v. Mintzes, 771 F.2d 920, 925-26 (6th Cir.1985);  Chapman v. City of Detroit, 808 F.2d 459, 465 (6th Cir.1987);  Estelle v. Gamble, 429 U.S. 97, 104 (1976).


7
Accordingly, the district courts' order of dismissal is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Ann Aldrich, District Judge for the Northern District of Ohio, sitting by designation